Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Claims 1-8 and 24-32 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a process having combined steps of providing a power transistor having a first non-control terminal, a second non- control terminal, and a gate, a first voltage source coupled to the first non-control terminal of the power transistor, and a current measurement device coupled to a the first non-control terminal of the power transistor, the first voltage source, the current measurement device, and a the second non-control terminal of the power transistor being coupled  to ground; using a second voltage source to apply a gate voltage between a the gate terminal and the second non-control terminal of the power transistor, the gate voltage being greater than zero volts and less than a threshold voltage of the power transistor; using the current measurement device to measure a first current flowing through the first non-control terminal while applying the gate voltage; and using the first current to predict a second current through the first non-control terminal for a voltage between 
The prior art does not disclose a process having a combined steps of  (a) providing a power transistor having a first non-control terminal, a second non-control terminal, a gate, and a threshold voltage; (b) coupling a first voltage source to the first non-control terminal of the power transistor; (c) coupling a current measurement device to the first non-control terminal of the power transistor; (d) coupling the first voltage source, the current measurement device, and the second non-control terminal of the power transistor to ground; (e) applying a gate voltage greater than zero volts and less than the threshold voltage of the power transistor between the gate terminal and the second non-control terminal of the power transistor using a second voltage source; (f) measuring a first current flowing through the first non-control terminal while applying the gate voltage using the current measurement device; and (g) using the first current, predicting a second current through the first non-control terminal for a voltage between the gate terminal and the second non-control terminal that is approximately zero as recited in claim 24. Claims 25-32 depend from allowed claim 24, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mauder et al (Pat# 8,854,065) disclose current measurement in a power transistor.
Sicard et al (pat# 9,397,658) disclose gate drive circuit and method for controlling a power transistor.
Sato (PG-PUB# 2021/0011090) discloses  power semiconductor module and leakage current test method for the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/VINH P NGUYEN/Primary Examiner, Art Unit 2867